Citation Nr: 1630894	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-47 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for right shoulder and right knee disabilities.  

The Veteran and testified before the undersigned at a Board hearing in March 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

These issues were before the Board in March 2014 at which time they remanded for further evidentiary development.


FINDINGS OF FACT

1.  There is no evidence showing a right shoulder disorder at any time during or proximate to the period on appeal.

2.  There is no evidence showing a right knee disorder at any time during or proximate to the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through letters dated in May 2009 and June 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Available service treatment records are associated with the claims file.  As requested in the Board's March 2014 remand directives, in September 2014, the Appeals Management Center (AMC) sent a request to the National Personnel Records Center (NPRC) to obtain records from the Rhein-Main Air Base in Germany for records related to an October 1966 in-service motor vehicle accident.  In a November 2014 response, the NPRC advised that the records were not available.  In correspondence to the appellant dated in November 2014, the AMC detailed all efforts made to obtain the records.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Available post-service VA treatment records have also been obtained.  Pursuant to the Board's remand directives, the AMC requested treatment records from the VA Medical Center (VAMC) in Dallas, Texas from May 1994 to May 2005.  In correspondence received in June 2015, the Dallas VAMC reported that there were no records from May 1994 to September 1997.  Efforts were made to retrieve records from the Social Security Administration (SSA).  However, in a response received in April 2014, it was reported that the records had been destroyed.  The Veteran was notified of the unavailability of his SSA records in correspondence dated in May 2014.  In May 2014, the AMC attempted to obtain records from the criminal investigative department (CID) regarding the October 1966 in-service motor vehicle accident.  In a subsequent response received in May 2014, the RO was advised that the request exceeded the 40 year retention plan.  The Veteran's military personnel file has been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Thereafter, the RO issued a supplemental statement of the case in June 2015.  There has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that VA examinations were not provided in conjunction with the Veteran's service connection claims, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, while the evidence demonstrates complaints of right shoulder and right knee pain, these have not been consistent.  Additionally, there is nothing in the record suggesting the Veteran has been diagnosed with a right shoulder or right knee disability at any time since the filing of the claims of service connection or sufficnetly proximate thereto.  As such, there is no duty to afford examinations in this case.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (stating that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Factual Background and Analysis

The Veteran contends that he has right shoulder and right knee disabilities that are due to military service.  Specifically, he asserts the he suffered right shoulder and right knee injuries during an in-service motor vehicle accident.

A review of the appellant's military personnel records shows that in October 1966, he was involved in a motor vehicle accident.  Reported injuries consisted of a broken right thumb.  See October 1966 Military Police Report.  In a subsequent October 1966 Report of Investigation, it was noted that the Veteran sustained a fractured right arm.  The Veteran underwent a military separation examination in April 1967, at which time clinical evaluation of his upper and lower extremities was normal.  In the accompanying report of medical history, the Veteran denied painful or "trick" shoulder or elbow and "trick" or locked knee.

Post-service medical records note subjective complaints of right shoulder and right knee pain.  However, the evidence does not reveal a diagnosis of a right shoulder or right knee disability. 

In testimony provided during the May 2013 Board hearing, the Veteran reported right shoulder and knee pain since the in-service motor vehicle accident.

Based on a review of the evidence, the Board finds that the criteria for service connection for right shoulder and right knee disabilities have not been met.  In this regard, the Board observes that the Veteran has reported right shoulder and knee pain since the in-service motor vehicle accident.  While he is competent to report observable symptoms, the medical evidence does not demonstrate that he has a current diagnosis of a right shoulder or right knee disability.  Specifically, post-service medical records note subjective complaints of pain; however the records do not demonstrate diagnosed right shoulder and right knee disabilities at any time since the filing of the claim.  The Board notes that Sanchez-Benitez v. Principi, held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part, and remanded, 259 F.3d 1356 (Fed. Cir. 2001).  Absent a showing of a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for right shoulder and right knee disabilities have not been met.  38 C.F.R. § 3.303.

Accordingly, because the evidence does not demonstrate right knee or right shoulder disabilities, the Board finds that the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for right shoulder and right knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


